Citation Nr: 0421663	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, alternating constipation and diarrhea type, 
including as secondary to post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for spastic 
torticollis, including as secondary to PTSD.

3.  Entitlement to service connection for diverticulitis, 
including as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from June 2002, August 2002 and June 2003 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, in pertinent part, 
denied the veteran entitlement to service connection for 
hearing loss, tinnitus, a heart disorder, diverticulitis, 
headaches, arthritis, residuals of cold weather exposure, 
malaria, a shell fragment wound of the left leg, PTSD and 
irritable bowel syndrome.  

The veteran initially appealed the RO's denial of all of the 
previously noted issues, but in a VA Form 9 (Appeal to Board 
of Veterans' Appeals) received in July 2003, he indicated 
that he wished to withdraw from appeal the issues of 
entitlement to service connection for hearing loss, tinnitus, 
headaches, arthritis, residuals of cold weather exposure, and 
a shell fragment wound of the left leg.  Having been 
withdrawn, these claims are not now before the Board for 
appellate review. 

In a decision dated December 2003, the Board affirmed the 
RO's denial of the claims of entitlement to service 
connection for a heart disorder and malaria.  In addition, 
the Board remanded the claims of entitlement to service 
connection for PTSD, entitlement to service connection for 
irritable bowel syndrome, alternating constipation and 
diarrhea type, including as secondary to PTSD, entitlement to 
service connection for spastic torticollis, including as 
secondary to PTSD, and entitlement to service connection for 
diverticulitis, including as secondary to PTSD, to the RO for 
additional development.  Subsequently, in a rating decision 
dated May 2004, the RO granted the veteran's claim of 
entitlement to service connection for PTSD.  That claim is 
thus no longer before the Board for appellate review.

The issues of entitlement to service connection for irritable 
bowel syndrome, alternating constipation and diarrhea type, 
including as secondary to PTSD, and entitlement to service 
connection for diverticulitis, including as secondary to 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding his claim of entitlement to service connection for 
spastic torticollis, including as secondary to PTSD.

2.  The veteran's spastic torticollis is related to a 
service-connected disability.  


CONCLUSION OF LAW

Spastic torticollis is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for spastic torticollis on either a 
direct or secondary basis. 

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issue currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim of entitlement 
to service connection for spastic torticollis, including as 
secondary to PTSD, does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S.Vet. App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See slip op. at 3, 7-10. 

In this case, the RO initially denied the veteran's claim in 
a rating decision dated June 2003.  Thereafter, in letters 
dated July 2003 and March 2004, the RO acknowledged the 
veteran's claim of entitlement to service connection for 
spastic torticollis, notified the veteran of the evidence 
needed to substantiate that claim, and listed the evidence it 
had already obtained in support of the claim.  The RO also 
notified the veteran of VA's newly expanded duties to notify 
and assist and indicated that it was developing the veteran's 
claim pursuant to the latter duty.  The RO explained that it 
would assist the veteran in obtaining and developing all 
outstanding evidence provided he identified the source or 
sources of that evidence.  The RO indicated that it was 
required by law to make reasonable efforts to assist the 
veteran, including by obtaining medical records, employment 
records, or records from other Federal agencies, but that 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence.  The RO asked the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records, or if he preferred, to obtain the 
records on his own initiative and send them to the RO.  

The content of the notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  

As previously indicated, the VCAA notice informed the veteran 
that VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claim.  In addition, in letters dated 
November 2002 and July 2003, rating decisions dated June 2003 
and May 2004, letters notifying the veteran of those 
decisions, a statement of the case issued in July 2003, and a 
supplemental statement of the case issued in May 2004, the RO 
notified the veteran of the reasons for which his claim had 
been denied, the evidence it had requested in support of his 
claim, the evidence it had considered in denying that claim, 
and the evidence still needed to substantiate the claim, and 
provided him the regulations pertinent to his claims, 
including those governing VA's duties to notify and assist.  
In addition, the RO requested the veteran to complete 
additional forms authorizing the release of his treatment 
records from medical providers.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board finds that, in this case, 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.  

First, in the aggregate, VA met the content notification 
requirements of the VCAA.  Second, the Court, in Pelegrini, 
supra at 422, left open the possibility that any error in the 
timing of a VCAA notice may be non-prejudicial to a claimant.  
The Court raised concerns as to whether timing defects might 
nullify the purpose of the notice by requiring a claimant to 
overcome an adverse decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This does not appear to be 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, at 422.  

With regard to notice, all the VCAA requires is that the duty 
to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, because the content requirements of a VCAA 
notice have essentially been satisfied in regard to the claim 
of entitlement to service connection for spastic torticollis, 
including as secondary to PTSD, and the veteran has had the 
opportunity to submit additional evidence with regard to that 
claim, any error in not providing a single notice to the 
veteran covering all content requirements, or any error in 
timing, is harmless error.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim of 
entitlement to service connection for spastic torticollis, 
including as secondary to PTSD.  38 U.S.C.A.§ 5103A(a), (b), 
(c) (West 2002).  Specifically, the RO secured and associated 
with the claims file all evidence the veteran identified as 
being pertinent to this particular claim, including service 
medical records and VA and private treatment records.  In a 
written statement received in July 2003, the veteran 
indicated that he had no further medical evidence to submit.  
VA also conducted medical inquiry in an effort to 
substantiate the veteran's claim.  38 U.S.C.A.§ 5103A(d) 
(West 2002).  Specifically, the RO afforded the veteran a VA 
digestive conditions, miscellaneous examination, during which 
an examiner addressed the etiology of the veteran's spastic 
torticollis.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

The veteran seeks service connection for spastic torticollis 
claimed to be due either to service, or to a service-
connected disability.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Post-service medical documents, specifically, records from 
John C. Goldner, M.D., Anton Piskac, M.D., Ronald A. Cooper, 
M.D., Lawrence A. Carlsson, Jr., M.D., William H. Henderson, 
M.D., VA outpatient treatment records, and VA examination 
reports confirm that the veteran currently has spastic 
torticollis.  The veteran claims that this disorder is 
related to his period of active service, or to PTSD.

The veteran had active service from July 1944 to July 1946.  
His service medical records reflect that, during that time 
frame, he did not report any problems associated with his 
neurological system.  In fact, during a separation 
examination conducted in July 1946, an examiner noted only 
three defects: pilonidal sinus, a problem with the right 
ankle joint, and a scar.  He found all other systems to be 
normal.

From July 1946, when the veteran was discharged from service, 
to 1995, the veteran did not complain of or receive treatment 
for involuntary movements of the head.  Moreover, a 
neurological evaluation conducted during that time period 
revealed no abnormalities.  Since 1996, however, the veteran 
has received treatment for involuntary movements of the head, 
now diagnosed as spastic torticollis, and five physicians, 
Dr. Henderson, Dr. Cooper, Dr. Carlsson, and two VA examiners 
(one psychiatrist) have addressed the etiology of that 
disorder.  

From 1996 to 1997, Dr. Henderson discussed that condition in 
the context of the veteran's anxiety, thereby suggesting that 
the two conditions were related.  In a letter dated January 
2004, he specifically indicated that the veteran's spastic 
torticollis was greatly influenced by his level of anxiety 
and stress.

During a VA mental disorders examination conducted in April 
2003, the VA examiner psychiatrist indicated that the veteran 
had a lot of anxiety and nervousness, which manifested itself 
in various ways throughout his life, including as ulcers, 
dyspepsia, irritable bowel syndrome, torticollis, and other 
nervous tics, which fell into the category of torticollis.  
She based her opinion on a review of the claims file.

In a letter dated July 2001, Dr. Cooper indicated that the 
veteran suffered from cervical dystonia manifested by 
spasmodic torticollis.  He noted that the etiology of this 
condition was unknown, but that there was no doubt that 
emotional stress and anxiety could increase the symptoms of 
the disorder.  

In a letter dated July 2001, Dr. Carlsson indicated that the 
veteran's spasmodic torticollis caused his neck to tighten up 
without warning and necessitated Botox injections.  He noted 
that the cause of this condition was unknown, but that stress 
was a likely factor.  In another letter dated July 2002, he 
concluded that the condition was at least as likely as not 
related to the veteran's PTSD, which was secondary to combat.

The other VA examiner ruled out a relationship between the 
veteran's spastic torticollis and PTSD.  During a VA 
digestive conditions, miscellaneous examination conducted in 
April 2003, he opined that PTSD did not cause spastic 
torticollis.  He explained that the veteran's spastic 
torticollis was of an atypical nature and was less likely 
than not related to PTSD.  He then found noteworthy the 
report of the veteran's spouse that the symptoms of this 
disorder dated back to 1946.  He noted that the disorder may 
have been underdiagnosed at that time or simply not 
recognized as a legitimate medical condition.  He also noted 
that it was irrelevant whether the veteran had PTSD because, 
based on the spouse's reported history, the veteran had had 
sustained symptomatology of spastic torticollis since 1946.  
He based his opinion on a review of the claims file.

Since these opinions were rendered, in a rating decision 
dated May 2004, the RO has granted the veteran service 
connection for PTSD.  The RO based its grant on a finding 
that, while aboard the USS Hughes, the veteran participated 
in combat with the enemy. 

The Board accords the VA examiners' opinions the greatest 
weight as they are based on a review of the record.  
Considering those opinions, one of which is favorable and the 
other of which is unfavorable, in conjunction with the other 
opinions of record, all of which are favorable and are 
offered by the veteran's treating physicians, the Board finds 
that the record as a whole supports a finding that the 
veteran's spastic torticollis is related to his PTSD.  

Based on that finding, the Board concludes that spastic 
torticollis is proximately due to or the result of a service-
connected disability.  As the evidence supports the veteran's 
claim of entitlement to service connection for spastic 
torticollis secondary to PTSD, the claim must be granted. 


ORDER

Entitlement to service connection for spastic torticollis 
secondary to PTSD is granted.  


REMAND

The veteran also seeks entitlement to service connection for 
irritable bowel syndrome and diverticulitis.  Additional 
development is necessary before the Board can decide these 
claims.

In December 2003, the Board remanded this case to the RO for, 
in part, the purpose of obtaining pertinent medical records 
in support of the claims now being remanded.  The Board 
explained that, during a VA digestive systems, miscellaneous 
examination conducted in April 2003, the veteran indicated 
that he had undergone evaluations by Drs. Schaeffer and 
Denzler, gastroenterologists in Omaha, Nebraska.  During 
these evaluations, the physicians allegedly completed 
multiple upper and lower endoscopy procedures.  Given that 
records of these evaluations and procedures might be 
pertinent to the veteran's claims for service connection for 
irritable bowel syndrome and diverticulitis, the Board 
instructed the RO to secure them on remand.  

In response to the Board's remand, in a letter dated March 
2004, the RO requested the veteran to submit the enclosed 
forms authorizing the release of his treatment records from 
Drs. Schaeffer and Denzler.  The veteran's representative 
then responded by letter dated March 2004 that the veteran 
had already submitted such forms for these doctors.  
Thereafter, in a supplemental statement of the case issued on 
May 14, 2004, the RO informed the veteran and his 
representative that such forms were not of record and 
provided them 60 days to respond.  On the same day the RO 
issued the supplemental statement of the case, the veteran's 
representative emailed the RO a written statement waiving the 
veteran's right to the 60-day due process provision and 
requesting that his case be immediately docketed to the 
Board.  Curiously, this statement was dated May 21, 2004.  
The RO received a second copy of the same written statement 
on May 18, 2004.

Given that, in his waiver statement, the representative did 
not mention the outstanding records of Drs. Schaeffer and 
Denzler or the fact that the RO could not locate the release 
forms that were purportedly of record, the Board is unclear 
whether the representative received the supplemental 
statement of the case before sending the RO the waivers.  

Thereafter, in a letter May 24, 2004, the RO again requested 
the veteran to submit such forms.  To date, neither the 
veteran, nor his representative has responded to this request 
either by submitting the requested forms or by indicating 
that the records are unavailable.  To ensure the veteran due 
process, the RO should secure such a response on remand.    

This case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask him to provide the addresses of, and 
dates of visits to, Drs. Schaeffer and 
Denzler, the gastroenterologists from whom 
the veteran sought treatment in Omaha, 
Nebraska, with the appropriate releases.  
The RO should inquire whether the veteran 
has seen other medical providers for 
pertinent treatment, and if so, ask him to 
furnish their names, addresses, and dates 
of treatment, and all appropriate 
releases. 

2.  After securing the necessary 
authorizations for the release of these 
records, the RO should request, obtain 
and associate with the claims file the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent records 
from Drs. Schaeffer and Denzler.  If the 
veteran submits the requested forms 
authorizing the release of his records 
and they are later determined to be 
unavailable, the RO should document this 
fact in writing in the record.  

3.  Thereafter, if it is determined that 
additional development is necessary, 
including a VA examination report, it 
should be accomplished.  Following any 
such action, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for irritable bowel 
syndrome, alternating constipation and 
diarrhea type, including as secondary to 
PTSD, and entitlement to service 
connection for diverticulitis, including 
as secondary to PTSD, based on all of the 
evidence of record.  If the RO denies 
either benefit sought on appeal, it should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto before 
the case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



